Citation Nr: 0212835	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  00-16 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for alcoholism.

2.  Entitlement to service connection for a psychiatric 
disorder diagnosed as depression.

3.  Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from May 1969 to 
January 1971.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the appellant's claims 
of entitlement to service connection for alcoholism, 
depression and psoriasis.


FINDINGS OF FACT

1.  All available, relevant evidence necessary, to the extent 
necessary, for disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant's alcoholism is the result of his own 
willful misconduct.

3.  Service medical records contain no findings or diagnoses 
of any psychiatric disorder, nor was any psychiatric disorder 
demonstrated within one year of separation from active duty.

4.  The appellant's current psychiatric disorder was first 
demonstrated many years after service and it is not 
etiologically related to any in-service occurrence or event.

5.  The appellant has not submitted competent medical 
evidence of any nexus between his current psychiatric 
disorder diagnosed as depression and any disease or injury 
related to any in service event or occurrence.

6.  The appellant's single in-service instance of a skin rash 
has not been shown to have resulted in any residuals or to 
have resulted in symptoms that were other than acute and 
transitory.

7.  The appellant has not submitted competent medical 
evidence of any nexus between his current psoriasis and any 
disease or injury related to any in service event or 
occurrence.


CONCLUSIONS OF LAW

1.  Chronic substance abuse may not be service connected on a 
direct basis.  Section 8052 of the Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388- 351; 38 U.S.C.A. § 105 (West 1991); 
38 C.F.R. §§ 3.1(n), 3.301(c) (2001); VAOPGCPREC 2-97.

2.  A psychiatric disorder was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, and 
5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2001); 66 Fed. Reg. 45,620 et seq. (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

3.  Psoriasis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, and 5107 (West 
1991 and Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2001); 66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
denies the appellant's claims for service connection for 
alcoholism and a psychiatric disorder diagnosed as 
depression.  The Board further finds that entitlement to 
service connection for psoriasis is also not warranted.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Service connection claims.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an inservice event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

A.  Alcoholism.

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease contracted in the line of duty not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110.  The 
simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301 (c)(2).

In this claim, the appellant contends that service connection 
is warranted for alcoholism.  He testified at his March 2001 
personal hearing at the RO that he began drinking in the 
military and that he had not drunk alcohol before his entry 
into service.  See Hearing Transcript p. 2.  The appellant 
also testified that he once got into a fight with an officer 
while he was on active duty and that he did not get help for 
his drinking problem until approximately 20 years after 
service.  See Hearing Transcript pp. 4-5.  The appellant's 
service medical records contain no notations concerning a 
drinking problem and or a diagnosis of alcoholism.  Nor do 
his service personnel records.  Post-service medical records 
include records from 1996 and 1997 treatment for diagnoses of 
alcohol dependency, alcohol intoxication, alcohol dependency 
relapse and chemical dependency.

The appellant's claim of entitlement to service connection 
for alcoholism was submitted to the RO in July 1999.  Section 
8052 of the Omnibus Budget Reconciliation Act of 1990, Pub. 
L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  In this case, the claim of 
entitlement to service connection for substance abuse has 
been raised solely upon the basis of direct service 
incurrence as the appellant is not service-connected for any 
disability.  Furthermore, the appellant filed his claim well 
after October 31, 1990.  

Direct service connection for alcohol and drug abuse is not 
permitted.  This conclusion is echoed by applicable VA 
statutes, regulations and General Counsel opinions.  See 
38 U.S.C.A. § 8052, 38 C.F.R. § 3.301; VAOPGCPREC 2-98 
(February 10, 1998).  The Board is bound by the regulations 
of the Department, the instructions of the Secretary and the 
precedent opinions of the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c).  In this case, the law 
specifically prohibits the allowance of the claim.  In 
Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held that 
where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board should be 
terminated because of absence of legal merit or the lack of 
entitlement under the law.  Thus, the law and regulations 
preclude a grant of service connection on a direct basis for 
alcohol dependence.

B.  Depression.

The appellant testified at his March 2001 personal hearing at 
the RO that he was depressed while he was on active duty, 
that he would sometimes cry and that he was picked on because 
his identical twin brother was in the same unit.  See Hearing 
Transcript pp. 5-6.  The appellant also testified that he was 
depressed due to separation from his wife and child and that 
he felt he had not been given the rank he deserved.  He said 
that he spoke with his superior officer about his problems 
but that he did not receive any formal treatment until after 
service when his family doctor gave him nerve pills.  See 
Hearing Transcript pp. 6-8.  The appellant further testified 
that he did not start receiving treatment for his depression 
until the early 1990s and that he had gotten nerve pills from 
his family doctor back in the 1980s.  See Hearing Transcript 
pp. 11-12.

Review of the service medical records reveals that the 
appellant was found to be psychiatrically normal at the time 
of his entrance examination in May 1968.  The service medical 
records contain no reference to any problems with depression, 
anxiety or other psychiatric problems.  In his December 1970 
report of medical history, the appellant denied having any 
depression, excessive worry or nervous trouble of any sort.  
The associated report of medical examination indicates that 
the appellant was deemed to be normal on psychiatric exam.

The earliest documentation of treatment for any psychiatric 
diagnosis post-service is found in the private medical 
records from 1996 and 1997 treatment at St. Dominic's 
Hospital for diagnoses of alcohol dependency, alcohol 
intoxication, alcohol dependency relapse and chemical 
dependency.  

A Social Security Administration (SSA) mental status 
evaluation for disability benefits purposes was performed in 
July 1995.  The appellant told that examiner that he first 
took medication for his nervous condition in 1993.  He also 
reported that he had had an automobile fall on his head in 
1979, and that, as a result, he had had memory problems and 
an inability to control his temper since then.  When 
questioned about his previous psychiatric history, the 
appellant stated that he had never talked to any mental 
health professional.  His wife stated that the appellant's 
depression had become increasingly worse during the previous 
two years.  The SSA examiner rendered diagnoses of alcohol 
dependence, major depression with psychotic features and rule 
out organic personality disorder.  

The appellant underwent a VA psychiatric examination in 
November 1996.  The appellant stated that he had had 'marital 
problems' ten years previous and that he had been seen three 
times on an outpatient basis by his family doctor who 
prescribed 'nerve pills' that the appellant took for thirty 
days.  He reported treatment in a VA detox ward in 1992 or 
1993, as well as treatment for chemical dependency in a 
private facility in August 1996.  He said that a car had 
fallen on his head and chest in 1980.  The examiner rendered 
diagnoses of dysthymic disorder and alcohol abuse and 
dependence.  The appellant underwent another VA psychiatric 
examination in November 2001.  The examiner reviewed the 
claims file, examined the appellant and rendered diagnoses of 
dysthymia, alcohol dependence and adult anti-social behavior.  
The examiner stated that it was his impression that the 
appellant's drinking and depression began after he returned 
to civilian life.  

The evidence of record also contains a written statement from 
a private doctor at Copiah Medical Associates dated in July 
2001.  The doctor listed a patient name that was the same 
last name, but the first name was different and stated that 
that person had been treated for psoriasis and depression in 
the early 1970s.

In weighing the evidence of record, the Board concludes that 
the weight of the evidence is against a finding that any 
depression or other psychiatric disorder had its onset during 
the appellant's active duty.  No psychiatric disorder was 
noted in-service or at the time of separation.  There is no 
medical documentation until 1996 that the appellant received 
any psychiatric treatment.  While a private doctor has stated 
that he treated the appellant for depression in the early 
1970s, no better delineation of timeframe or any 
documentation was offered and it is unclear whether the 
doctor was referring to the appellant or to one of his six 
brothers.  The appellant himself stated that he never 
received any medication until 1993, and also that he was 
treated by his family doctor with thirty days of nerve pills 
in approximately 1986.  There is no competent objective 
clinical evidence of any psychiatric disorder to a 
compensable degree within one year of the appellant's 
separation from service.  Nor is there any competent 
objective medical opinion that the appellant's current 
dysthymia or depression is related to his period of active 
service.

In this case, there is no competent medical evidence 
suggesting a connection between the appellant's claimed 
psychiatric disorder and his military service.  While the 
appellant has asserted that his current dysthymia/depression 
had its onset during service, his assertions of medical 
causation alone are not probative because lay persons (i.e., 
persons without medical expertise) are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, it is not shown 
that his current dysthymic disease is proximately due to, the 
result of, or aggravated by service or by a service-connected 
disease or injury.  In this regard it is noted that service 
medical records are negative for complaints relating to 
depression or a diagnosis of psychiatric disease.  There is 
no medical opinion of record etiologically relating the 
appellant's current dysthymia to any in-service occurrence or 
event.  Therefore, the Board finds that the preponderance of 
the evidence is against the appellant's claim of service 
connection for any psychiatric disorder.  As such, the 
evidence is insufficient to support a grant of service 
connection for dysthymia or depression.

C.  Psoriasis.

The appellant testified at his March 2001 personal hearing at 
the RO that his psoriasis was the result of stress and 
depression.  He also said that he often got fuel all over him 
in the course of his military duties and wondered if there 
was any connection there.  See Hearing Transcript pp. 8-10.

As previously noted, a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  There must be medical 
evidence of a nexus relating an inservice event, disease, or 
injury and any current disability.  Caluza v. Brown, 7 Vet. 
App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular disease, including hypertension, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309.

Review of the appellant's service medical records reveals 
that the appellant had a normal skin examination during his 
May 1968 entrance examination.  In July 1969, the appellant 
was treated for second-degree burns of the left arm; there 
was no mention of any other skin condition.  In October 1969, 
the appellant sought treatment for a rash on his back and a 
lump on his left shoulder.  He reported that he had had the 
rash for a month.  The doctor thought the rash was clearing 
impetigo.  The lump was removed that same month and the 
sutures were removed in November 1969.  There was no mention 
of any other skin condition.  The appellant denied skin 
diseases on his December 1970 report of medical history and 
the associated medical examination report shows normal skin 
except for a scar in the area of the left shoulder.

An emergency room report from a private hospital dated in 
January 1995 indicates that the appellant had a previous 
medical history of psoriasis.  A January 1998 written 
statement from a private physician indicates that the 
appellant suffered from a severe psoriasis problem that 
occurred while he was in military service.  There is no 
indication of the doctor's foundation for that statement and 
the doctor did not offer any information or opinion 
concerning the etiology or onset date of the diagnosed 
psoriasis.

The evidence of record also contains a written statement from 
a private doctor at Copiah Medical Associates dated in July 
2001.  The doctor listed a patient name that was the same 
last name, but the first name was different and stated that 
that person had been treated for psoriasis and depression in 
the early 1970s.

A September 2001 VA outpatient treatment note indicates that 
the appellant had a history of psoriasis for ten years.

The appellant underwent a VA skin examination in November 
2001; he stated that he had first had psoriasis on his right 
arm as child, noting that his mother had told him it was 
ringworm.  The appellant reported that the right arm 
condition cleared up and that he did not recall seeing it 
again until the middle 1970s.  On physical examination, 
psoriasis and tinea cruris were observed.  The examiner 
reviewed the claims file in March 2002.  He stated that there 
was nothing in the claims file that led him to conclude that 
the appellant had psoriasis while he was in service.  The 
doctor also opined that contact with hydrocarbons from 1969 
to 1971 would not cause psoriasis years later.

The appellant maintains that he suffers from psoriasis that 
is related to service.  Review of all of the evidence of 
record reveals that the appellant was treated for a skin rash 
in 1969 during his Army service, but there is no mention of 
any psoriasis.  Furthermore, there is no medical evidence of 
record to establish that the in-service skin rash was other 
than acute and transitory.  There is no evidence of record 
that indicates that the appellant suffered from psoriasis to 
a compensable degree within one year of his separation from 
service.  In addition, the record does not contain competent 
medical evidence of a nexus between any current skin disorder 
and disease or injury during the appellant's active military 
service.  The appellant has not provided any medical evidence 
to establish that he currently suffers from psoriasis that is 
related to service, and his statements, and the statements of 
his representative, are not competent evidence as to medical 
diagnosis or causation.  Moray v. Brown, 5 Vet. App. 463 
(1993).

Viewing the evidence in a light most favorable to the 
appellant, the evidence of record indicates that he received 
in-service treatment for a skin rash and that this condition 
resolved without sequelae.  There is no medical evidence of 
record to establish that he suffered any skin condition that 
was other than acute and transitory.  The medical evidence of 
record indicates that the appellant had a ten-year history of 
psoriasis in September 2001; this indicates that the 
psoriasis first occurred in approximately 1991.  Furthermore, 
while a private doctor has stated that he treated the 
appellant for psoriasis in the 'early 1970s', there is no 
evidence of record that indicates that the appellant suffered 
from psoriasis to a compensable degree within one year of his 
separation from service.  While another private physician has 
indicated that the appellant's psoriasis existed during his 
active service, this doctor has never expressed the rationale 
on which he bases this opinion.

The Board is legally required to base its decision on the 
competent evidence of record.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The weight of the evidence available 
suggests that the onset of the appellant's psoriasis was not 
during service, as there is no competent medical opinion of 
record that specifically relates the onset date of the 
appellant's psoriasis to service.  While a private doctor has 
stated that the appellant's psoriasis is service-related, it 
appears that that opinion as to the onset date of the 
appellant's psoriasis was based upon a history provided by 
the appellant.  Under these circumstances the Board can 
afford it no probative weight as to the question of service 
connection.  See Swann v. Brown, 5 Vet. App. 229, 232-233 
(1993).  Furthermore, this history is not supported by the 
medical records or by the appellant's statements over the 
years.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

Turning to an analysis of the conflicting VA and private 
medical evidence, the Board's adjudicatory process includes 
the responsibility for determining the weight to be given to 
the evidence of record, including the authority to favor one 
medical opinion over another.  See Cathell v. Brown, 8 Vet. 
App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In reviewing medical evidence, the Board is 
"certainly free to discount the credibility of [a] 
physician's statement."  Sanden v. Derwinski, 2 Vet. App. 97, 
101 (1992).  Finally, the probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative 
weight of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993).

The Board has considered the appellant's statements submitted 
in support of his contention that he has psoriasis as a 
result of his service.  To the extent that his statements 
represent evidence of continuity of symptomatology, without 
more these statements are not competent evidence of a 
diagnosis of psoriasis, nor do they establish a nexus between 
a skin disease and his military service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
appellant has not shown that he has the requisite competence.

The Board notes that a private doctor has stated that the 
appellant's psoriasis is related to service, but this 
diagnosis was based on a history and information given by the 
appellant.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
This statement was made without the benefit of any review of 
the claims file, and thus without knowledge of the 
appellant's prior medical records; it is without probative 
value and thus not sufficient to support the claim.  In 
contrast, the VA skin examination reports was rendered after 
consideration of the appellant's service medical and other 
records and that opinion indicates that the appellant's 
psoriasis is not related to any incident of his Army service.

Therefore, the Board finds that the opinion of the private 
doctor, when weighed against the opinion of the VA examining 
physician who reviewed the claims file, does not place the 
evidence in equipoise.  See generally, Guerrieri v. Brown, 4 
Vet. App. 467, 471-73 (1993); Winsett v. West, 11 Vet. App. 
420, 425 (1998) (the Court has expressly declined to adopt a 
"treating physician rule" which would afford greater weight 
to the opinion of a veteran's treating physician over the 
opinion of a VA or other physician).

Thus, the Board finds that the appellant's claimed skin 
disorder, psoriasis, was first shown years after service and 
has not been related to service by any competent medical 
opinion.  The appellant has not submitted competent medical 
evidence showing that he currently has any skin disorder that 
is linked to any incident of service.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against each of the 
appellant's three service connection claims.  Since the 
preponderance of the evidence is against both of these 
service connection claims, the benefit of the doubt doctrine 
does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir.).

II.  Veterans Claims Assistance Act.

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No.  
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides for certain notice and assistance to 
claimants under certain circumstances.  The Board also notes 
that the final rule implementing the provisions of the VCAA 
concerning claims governed by part 3 of Title 38, Code of 
Federal Regulations, has been published.  See 66 Fed. Reg. 
45,620 et seq. (Aug. 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After review of the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the VCAA and its implementing 
regulations, published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The rating decisions and the Statement 
of the Case (SOC), as well as the Supplemental Statement of 
the Case (SSOC), notified the appellant and his 
representative of the evidence necessary to substantiate the 
claims, the evidence that had been received, and the evidence 
to be provided by the claimant.  Furthermore, the RO sent the 
appellant a VCAA notification letter in March 2001, and the 
April 2002 SSOC provided the appellant with the text of the 
new 38 C.F.R. § 3.159 and 38 U.S.C.A. §§ 5102, 5103, 5103A 
and 5107 (West Supp. 2001).

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims for 
benefits.  All relevant Federal records have been obtained, 
including VA records, service medical and personnel records, 
and SSA records.  Private medical records identified by the 
appellant have also been obtained by the RO.  Furthermore, 
the appellant did not provide any response to the RO letter 
sent in March 2001.  The appellant was afforded VA medical 
examinations and he provided testimony at a personal hearing.  
The appellant has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Therefore, the Board finds that VA has 
completed its duties under the VCAA and all applicable law, 
regulations and VA procedural guidance.  Veterans Claims 
Assistance Act of 2000, Pub L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5103 (West Supp. 2001); 
38 C.F.R. § 3.103 (2000); final rule published at 66 Fed. 
Reg. 45620 (August 29, 2001).

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.


ORDER

The claim for service connection for alcoholism is without 
legal merit, and is denied and entitlement to service 
connection for a psychiatric disorder and for psoriasis is 
also denied.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

